Citation Nr: 0203815	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for abdominal hysterectomy 
with bilateral salpingo-oophorectomy as secondary to the 
service-connected cesarean section scar.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel



INTRODUCTION

The veteran had active service from October 1980 to October 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee Oklahoma, which awarded service connection for a 
cesarean section scar, but denied service connection for 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
as secondary to the service-connected cesarean section scar. 

The Board notes that in an April 2001 statement, the veteran 
requested a hearing at the RO.  The hearing was scheduled, 
but postponed twice by the veteran.  In the veteran's 
substantive appeal, VA Form 9, received at the RO in December 
2001, she requested a BVA hearing at a local VA office.  In a 
statement received from the veteran in January 2002, she 
indicated that she no longer wanted a hearing, and requested 
that her case be forwarded to the Board for a decision.  
There are no other outstanding hearing requests of record.

Upon a review of a November 2001 private medical statement 
(submitted by the veteran in January 2002) and a statement 
received from the veteran in March 2002, it appears that she 
is raising a separate issue of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151, due to the 
hysterectomy she underwent in June 2000.  This issue, which 
is unrelated to the legal aspects of the secondary service 
connection claim addressed in the instant appeal, has not 
been adjudicated by the RO, and the Board therefore refers it 
back to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's abdominal hysterectomy with bilateral 
salpingo-oophorectomy is not found to be due to her service-
connected cesarean section scar.  

3.  The veteran's abdominal hysterectomy with bilateral 
salpingo-oophorectomy is not found to have been aggravated by 
the veteran's service-connected cesarean section scar.


CONCLUSION OF LAW

The veteran's abdominal hysterectomy with bilateral salpingo-
oophorectomy is not proximately due to or the result of her 
service-connected cesarean section scar.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that after the 
November 2001 supplemental statement of the case (SSOC) was 
issued, and before the veteran's appeal was certified to the 
Board for disposition, additional evidence was submitted by 
the veteran, including a November 2001 opinion from a private 
medical physician, David P. Strickland, M.D.  Thereafter, 
additional evidence submitted by the veteran was received at 
the Board in March 2002, some of which was duplicative of 
evidence already contained in the veteran's claim file.  The 
nonduplicative evidence included a statement from the 
veteran, and a statement regarding abdominal scar tissue 
posted on the Internet.  While the appeal was pending, a 
regulation was issued, which permits the Board to decide an 
appeal without sending the veteran's claim file with the 
additional evidence back to the RO for consideration and 
issuance of an SSOC.  67 Fed. Reg. 3,099-3,106 (Jan. 23, 
2002); cf. 38 C.F.R. § 20.1304(c) (prior to Jan. 23, 2002).  
Thus the Board may proceed with appellate review.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The Board finds 
that although this law was enacted during the pendency of 
this appeal and therefore was not considered by the RO, there 
is no prejudice to the veteran in proceeding with this 
appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran).

The VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
December 2000 rating decision, January 2001 statement of the 
case, and November 2001 supplemental statement of the case 
specifically satisfy the requirements of 38 U.S.C.A. § 5103 
of the new statute in that they clearly notify the veteran of 
of the pertinent laws and regulations and evidence necessary 
to substantiate her service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  Private and VA 
medical records associated with the veteran's claim have been 
obtained and the veteran was afforded a VA examination in 
June 2001 in connection with this claim.  The Board notes 
that complete service medical records for the period October 
1980 to October 1984 could not be obtained for review, 
despite efforts by the RO to locate those records.  In fact, 
a review of the claims file reveals that the file is 
reconstructed, as the original claims file was lost.  
Nevertheless, the veteran's claim is for abdominal 
hysterectomy with bilateral salpingo-oophorectomy as 
secondary to the service-connected disability of cesarean 
section scar.  The Board believes that the service medical 
records would not be probative in the adjudication of this 
claim, as the veteran is not claiming that the hysterectomy 
is directly due to service.  

The VA medical records associated with the veteran's claim 
file contains VA medical records dating back almost two years 
prior to the veteran's surgery, as well as VA medical records 
related to surgery.  Also, a VA examination report is 
associated with the veteran's claim file that addresses the 
veteran's surgery in connection with this claim.  The veteran 
has not claimed that the abdominal hysterectomy with 
bilateral salpingo-oophorectomy that she underwent is 
directly related to service, and as such, the Board will 
limit this decision to the principles of secondary service 
connection.  The veteran has not identified and the Board is 
not aware of any relevant evidence that should be obtained in 
this case.  The Board thus finds that the VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

This appeal arises out of the veteran's July 2000 claim for 
service connection for abdominal hysterectomy with bilateral 
salpingo-oophorectomy as secondary to the service-connected 
disability of cesarean section scar.  The veteran maintains 
her abdominal hysterectomy with bilateral salpingo-
oophorectomy is secondary to her service connected cesarean 
section scar.  The veteran also maintains that a VA physician 
told her that the surgery was performed because of surgical 
scars from the cesarean section.  In support of her position, 
the veteran states the only way to perform the surgery was to 
include removal of the ovaries.  In December 2000, the 
veteran was granted service connection for cesarean scar at a 
rating of noncompensable percent effective June 2000.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a non-service-connected disorder, which is 
proximately due to, or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet App. 439, 448 (1995).

April 2000 VA progress notes show that the veteran underwent 
a pelvis ultrasound because of a history of fibroids and 
uterine bleeding.  The ultrasound showed at least two areas 
of hypoechogenicity compatible with uterine fibroids.  The 
left ovary was enlarged with two hypoechoic areas in the 
ovary that appeared to be contiguous to each other.  The 
examiner could not determine whether they were simple cysts 
and stated that this would need to be considered a complex 
left adnexal mass.  No fluid was noted in the cul-de-sac.  
The veteran was provided with an impression of complex left 
adnexal mass and uterine fibroids. 

In June 2000, a claim from the veteran for service connection 
for a painful scar due to her cesarean section was received.  

June 2000 VA medical records indicate that the veteran 
telephoned to request medication to hold her over until her 
next appointment because of pain in her left side ovary, and 
a very tight feeling.  The veteran reported that Motrin was 
not helping.

VA Medical records show the veteran underwent a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
in June 2000.  The surgeon's operating report indicates that 
a laparoscopic approach was initially begun, which revealed 
multiple adhesions along her previous cesarean section scar, 
which were attempted to be released.  Due to the very 
adherent nature of the omental adhesions, the laparoscopic 
approach was abandoned and a scalpel was used to make a skin 
incision from her previous Pfannenstiel scar to her 
umbilicus.  The pelvis was examined and a very small uterus 
with normal ovaries were noted.  The veteran's cervix and 
uterus were amputated. The report indicates that the surgeon 
had previously reviewed, discussed, and approved the 
assessment and surgical plans.  The postoperative diagnosis 
provided was abnormal uterine bleeding with uterine fibroids 
and questionable adnexal mass.

July 2000 VA medical records reflect that the veteran 
telephoned and reported that her stitches were opened and she 
had an infection.  The veteran reported that she had gone to 
a private emergency room in Lawton where they had ordered 
antibiotics and pain medication.

In July 2000, the veteran filed another claim for service 
connection for a cesarean section scar, as well as a new 
claim for a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy secondary to her cesarean section scar.  
The veteran noted that she had a child during active service 
by cesarean section.  In December 2000, the veteran was 
granted service connection for cesarean section scar with a 
noncompensable evaluation, effective June 5, 2000.  The basis 
of the RO's decision was that although the veteran's service 
medical records were unavailable, a birth certificate 
reflected that the veteran's daughter was born while she was 
on active duty.  The veteran disagreed with the RO's denial 
of secondary service connection for the hysterectomy.  She 
submitted a copy of the June 2000 VA surgical report, which 
included a hand-written (undated) note from the assisting 
surgeon.  The note reiterated that the veteran had densely 
adherent omental adhesions to her previous cesarean section 
scar.

In March 2001, a VA physicians' assistant wrote a letter in 
reference to the veteran's hysterectomy.  The letter states 
the veteran was referred to "OKC" for fibroids and uterine 
bleeding and an appointment with a specialist where it was 
confirmed that they would go in with scopes and remove both 
ovaries for testing for cancer.  The only conditions that 
they would perform a total hysterectomy would be if the 
scopes revealed cancer at that time.  Once the scopes were 
inserted they revealed adhesions from that previous scar 
tissue on her cesarean section scar that had grown entwined 
with her abdomen causing everything to be one big mass from 
scar tissue making it necessary to omit the microscopic 
procedure and perform the surgery to remove masses of 
adhesions entwined with her abdomen. 

In a June 2001 VA examination, the veteran presented after 
having undergone a complete removal of the uterus and both 
ovaries in June 2000.  The VA examiner noted the veteran's 
history of pain complaints and dysfunctional uterine bleeding 
six months before her hysterectomy.  The VA examiner also 
noted the veteran's strong family history of ovarian cancer 
in her first line of relatives, including her mother.  
Referring to the post surgical report, the VA examiner stated 
the veteran underwent an open approach to the hysterectomy 
because the laparoscopic surgery initially planned by the 
surgeon could not be performed due to a large amount of 
adhesions from a cesarean section.  The VA examiner noted 
that the ovaries were removed for biopsy due to her family 
history of ovarian cancer and the uterus was removed with 
uterine fibroids noted on the pathology report.  The ovaries, 
fallopian tubes, and cervix were unremarkable.  The VA 
examiner noted that following surgery the veteran was treated 
for a post surgical infection, which resolved with no further 
problems after treatment.  The VA examiner noted that a 
biopsy of the uterus, both ovaries, and the cervix showed no 
malignant lesions.  Physical examination performed was 
normal.  The VA examiner stated the remainder of the 
abdominal exam was within normal limits with no masses or 
tenderness noted.  Examination of the uterus showed the 
uterus was surgically absent with no masses noted.  

The VA examiner indicated that medical records were reviewed 
including the surgical postoperative report and the pathology 
report of her uterus, ovaries and cervix.  Results from all 
diagnostic tests performed were normal.  The examiner opined 
that it is unlikely that the total abdominal hysterectomy 
with bilateral salpingo-oophorectomy was due to the veteran's 
service-connected cesarean scar.  The examiner stated the 
surgeon did have to use abdominal technique rather than 
laparoscopic due to the significant adhesions from the 
cesarean section.  The examiner stated that he attributed the 
removal of the ovaries to a strong family history of ovarian 
cancer and attributed the removal of the uterus to 
dysfunctional uterine bleeding caused by the uterine 
fibroids.  The VA examiner opined that significant adhesions 
prevented a laparoscopic approach and, therefore, he feels 
the laparoscopic approach was changed to an abdominal 
hysterectomy.  The examiner continued that the veteran 
"would of had the hysterectomy and bilateral ovaries removed 
which was unrelated to the service connected cesarean section 
scar."

A November 2001 private medical statement from David P. 
Strickland, M.D., alleges that the hysterectomy was performed 
without the veteran's informed consent.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  Moreover, the Board 
ultimately finds that the preponderance of the evidence is 
against a claim for service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy as 
secondary to the service-connected disability of cesarean 
section scar, as there is insufficient medical evidence to 
indicate that the veteran's hysterectomy was proximately due 
to, or the result of, the service-connected cesarean section 
scar.  The Board acknowledges Dr. Strickland's opinion that 
the veteran's hysterectomy was performed without the 
veteran's consent, but that opinion does not relate to the 
cause of the hysterectomy.  To the extent that the veteran is 
claiming that the hysterectomy was wrongfully performed, that 
issue is referred back to the RO in the Introduction to this 
decision.

VA medical records indicate that prior to the operation, June 
2000 VA medical records indicate that the veteran reported 
pain in her left side.  As noted by the VA examiner, and the 
VA physician's assistant in her March 2001 letter, multiple 
adhesions along her previous cesarean section scar prevented 
the surgeon from doing a laparoscopic approach to the 
procedure necessitating the open approach.  This is also 
stated in the VA operation report from the procedure the 
veteran underwent.  However, there is no persuasive evidence 
suggesting that the cesarean section scar or the omental 
adhesions resulted in the veteran's total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.  In 
opining that it is unlikely that the total abdominal 
hysterectomy with bilateral salpingo-oophorectomy was due to 
the veteran's service-connected cesarean scar, the VA 
examiner stated that the removal of the veteran's ovaries was 
due to a strong history of ovarian cancer and the uterus was 
removed due to dysfunctional uterine bleeding caused by the 
uterine fibroids.  

In sum, the Board finds no probative evidence to link the 
veterans total abdominal hysterectomy with bilateral 
salpingo-oophorectomy to her service-connected cesarean 
section scar, which is required for granting secondary 
service connection. 

Although the veteran maintains that her hysterectomy 
originates from her service-connected cesarean section scar, 
she is a lay person and not qualified to offer an opinion 
regarding the etiology of her hysterectomy.  Such a 
determination requires specialized knowledge or training and 
cannot be made by a lay person.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the present case, the medical evidence supporting 
the veteran's claim that her total abdominal hysterectomy 
with bilateral salpingo-oophorectomy was due to the service-
connected cesarean section scar is outweighed by the VA 
examiner's opinion indicating that the hysterectomy is not 
secondary to her service-connected cesarean section scar, and 
as such, her appeal is denied.

The Board has considered the benefit of the doubt rule in 
this case, but finds that there is not such a state of 
equipoise between the positive and negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 56 (1990).  In short, as there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
on this issue is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy as 
secondary to the service-connected cesarean section scar, is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

